Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 18 January 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…utilizing the memory controller to store each ECC chunk of the plurality of ECC chunks into a corresponding set of memory cells of the plurality of sets of memory cells according to the one-to-one mapping, so that any two ECC chunks of the plurality of ECC chunks do not share a same set of memory cells of the plurality of sets of memory cells, to enhance read performance of the memory controller regarding the data; wherein each memory cell within each set of memory cells stores a plurality of bits belonging to four logical pages, and each ECC chunk 1s stored in a corresponding set of memory cells by storing a first bit of the codeword in the first logical page, storing a second bit of the codeword in the second logical page, storing a third bit of the codeword in the third logical page and storing a fourth bit of the codeword in the fourth logical page, so that the message bits and parity bits of the codeword are distributed evenly over the four logical pages;  wherein the plurality of sets of memory cells is further arranged to store a hybrid page corresponding to the four logical pages.”
 


(Claim 14) “…the memory controller stores each ECC chunk of the plurality of ECC 5 chunks into a corresponding set of memory cells of the plurality of sets of memory cells according to the one-to-one mapping, so that any two ECC chunks of the plurality of ECC chunks do not share a same set of memory cells of the plurality of sets of memory cells, to enhance read performance of the memory controller regarding the 10 data; wherein each memory cell within each set of memory cells stores a plurality of bits belonging to four logical pages, and each ECC chunk 1s stored in a corresponding set of memory cells by storing a first bit of the codeword in the first logical page, storing a second bit of the codeword in the second 15 logical page, storing a third bit of the codeword in the third logical page and storing a fourth bit of the codeword in the fourth logical page, so that the message bits and parity bits of the codeword are distributed evenly over the four logical pages; wherein the plurality of sets of memory cells is further arranged to store a 20 hybrid page corresponding to the four logical pages.”
[Claims 15-17,19 indicated allowable by virtue of depending from and incorporating the subject matter of claim 14.]

(Claim 20) “…the memory controller stores each ECC chunk of the plurality of ECC chunks into a corresponding set of memory cells of the plurality of sets of memory cells according to the one-to-one mapping, so that any two ECC chunks of the plurality of ECC chunks do not share a same set of 5 memory cells of the plurality of sets of memory cells, to enhance read performance of the memory controller regarding the data; wherein each memory cell within each set of memory cells stores a plurality of bits belonging to four logical pages, and each ECC chunk 1s stored in a corresponding 

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 18 January 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
Particularly, the Office points to Applicant’s representative’s remarks: 
Para [0051]: “For example, when Ne = 64, the hybrid page size such as the pair-page size may be equal to (1.25 * 64) KB, that is, 80 KB, and the page size may be equal to 20 KB (e.g. (80 / 4) = 20). In this situation, within the memory cells M(1,, ny, nz), ..., and M(Nx, ny, nz) of the word line WL(ny, nz), 131072 memory cells (e.g. (8192 / 4) * 64 = 131072) are arranged to store 64 messages, and 32768 memory cells (e.g. (2048 / 4) * 64 = 32768) are arranged to store 64 parties (or parity codes), but the present invention is not limited thereto. In some examples, the value of Nc may vary, and the associated parameters such as the hybrid page size, the page size, etc. may vary correspondingly. For brevity, similar descriptions for this embodiment are not repeated in detail here.”
The applicant respectfully states that the combination of the prior arts fails to make obvious the feature of the hybrid page and that the hybrid page corresponds to the plurality of four memory cells.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137